DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on June 27, 2022 has been received. Claims 1, 17, 19, and 20 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Additionally, Applicant continues to argue that Anvaripour is non-analogous to the claimed invention (see page 7 of Applicant’s Remarks). Applicant asserts that Anvaripour relates to a “whole body garment” and “the problems encountered by a reduced-coverage brassiere are not the same as those of a whole body garment.”
The Examiner respectfully disagrees. 
As previously discussed on pages 3-4 of the Non-Final Rejection, “Anvaripour teaches a breast-supporting, body-smoothing garment (see paragraphs 0021-0023 of Anvaripour and at least page 9 of the Final Rejection). Per MPEP 2141.01(a), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” In this case, Anvaripour’s disclosure is clearly from the same field of endeavor (i.e., breast-supporting garments) as the claimed invention, and/or is reasonably pertinent to the problem faced by the inventor (i.e., providing smoothing and shaping to portions of the wearer’s body) and is therefore analogous art.
Furthermore, it should be recognized that Anvaripour’s body shaping garment would hardly be considered a ‘whole body garment’ by one having ordinary skill in the art. Anvaripour teaches various embodiments of the body shaping garment, most of which are embodied as a slip that generally covers the breasts, waist, hips, and upper legs of the wearer (see, for example, Fig. 11), leaving at least the head, neck, arms, hands, lower legs, and feet exposed. Anvaripour also teaches wherein the garment may be incorporated within a brassiere (see Figs. 12a-12b and paragraph 0043).
As such, Applicant’s argument that Anvaripour’s disclosure is non-analogous, is not deemed to be persuasive.”
See updated rejection(s) below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s): “the continuously catenary curve including no vertical section.”
See below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the continuously catenary curve including no vertical section.” This limitation lacks support in the specification as filed. 
The Examiner notes that the specification does not describe any specific vertical or non-vertical sections in relation to the catenary curve. The only mention of “vertical” in the specification relates the vertical and horizontal directions of stretch in the power mesh (see, for example, paragraphs 0006, 0034, and 0066). 
It is noted that the Figures also do not clearly depict the claim limitation of having no vertical section. In fact, at least Fig. 5 appears to include at least a small vertical section along the interior edges (56) of the bra straps (33). This is further reinforced by paragraph 0033 of the specification, which states: “Some embodiments of the reduced-coverage back-smoothing brassiere include a ballet back design, or a shape resembling a U-shaped back seen on a back view of a leotard (e.g., as worn by ballerinas). The ballet back design is achieved by the specific shape of the shoulder straps, the wing and the connection between the two. The inside edge of the shoulder strap descends in generally a straight line from the shoulder area towards the attachment point to the brassiere wing. As it nears the brassiere wing, the inside line begins to taper like a parabola with a curve that flattens towards the clasp in the middle of the fastener.” 
With regards to the use of negative limitation in the claims: it has been held that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).	
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the left top wing edge, the right top wing edge, the left strap interior edge of the left strap back portion, and the right top wing edge of the right strap back portion forming a continuously catenary curve when worn.” The limitation is indefinite, as it is unclear in view of the specification and drawings how the catenary curve is formed by the left top wing edge, the right top wing edge, the left strap interior edge, and the right top wing edge of the right strap back portion. Rather, the catenary curve is described and depicted as being formed by the left top wing edge, the right top wing edge, the left strap interior edge, and the right strap interior edge of the right strap back portion. See Figs. 5-6 and paragraph 0059: “In these embodiments, the interior edge 66 of the brassiere straps 33 and the interior edge 64 of the wings 31 form an enlarged opening defined by a smooth concave curve, again substantially in the shape of a catenary.” Furthermore, it is unclear how the right strap back portion can even include a right top wing edge, as the right top wing edge is recited to be part of the wing, and not part of the strap.
For purposes of examination, the Examiner will interpret the limitation as follows: “the left top wing edge, the right top wing edge, the left strap interior edge of the left strap back portion, and the right strap interior edge of the right strap back portion forming a continuously catenary curve when worn.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 19, and 20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Martinet et al. (herein Martinet)(US PG Pub 2017/0099884), in view of Marino (US Patent No. 3,220,415), further in view of Anvaripour (US PG Pub 2012/0196508) and Palav (US PG Pub 2014/0170934).
Regarding claim 1, Martinet discloses a reduced-coverage back-smoothing brassiere (30, see Figs. 1-4, Abstract, and paragraphs 0030-0035 and 0045) comprising:
a right brassiere cup and a left brassiere cup (right and left 32, see Fig. 3);
a left brassiere wing and a right brassiere wing (left and right 24, see Fig. 3), the left brassiere wing including a left cup attachment portion (along left cup edge 28), a left fastener attachment portion (adjacent fastener 52), a left top wing edge (left 48), a left underarm edge (left 42), and a left bottom edge (left 26), the right brassiere wing including a right cup attachment portion (along right cup edge 28), a right fastener attachment portion (adjacent fastener 54), a right top wing edge (right 48), a right underarm edge (right 42), and a right bottom edge (right 26),
the left cup attachment portion being coupled to at least a portion of the left brassiere cup (see Fig. 3, the left cup attachment portion of left wing 24 is coupled to left cup edge 28 of the left cup 32), the right cup attachment portion being coupled to at least a portion of the right brassiere cup (see Fig. 3, the right cup attachment portion of right wing 24 is coupled to right cup edge 28 of the right cup 32),
the left fastener attachment portion being coupled to the left cup attachment portion (at least indirectly via the length of the wing 32, see Fig. 3) and to a left fastener section (52, see Fig. 3 and paragraph 0035), the right fastener attachment portion being coupled to the right cup attachment portion (at least indirectly via the length of the wing 32, see Fig. 3) and to a right fastener section (54; see Fig. 3 and paragraph 0035),
a right brassiere strap and a left brassiere strap (right and left 38), the right brassiere strap including a right strap front portion opposite a right strap back portion, as well as a right strap interior edge opposite a right strap exterior edge (see annotated Fig. 3, note that for purposes of simplicity, only one brassiere strap is annotated, but each of the right and left straps is understood to have the same respective edges), the left brassiere strap including a left strap front portion opposite a left strap back portion, as well as a left strap interior edge opposite a left strap exterior edge (see annotated Fig. 3),
the right strap back portion being coupled to the right brassiere wing between the right cup attachment portion and the right fastener attachment portion, the left strap back portion being coupled to the left brassiere wing between the left cup attachment portion and the left fastener attachment portion (see Figs. 3-4),
the right strap front portion being coupled to the right brassiere cup (see at least Fig. 3), the left strap front portion being coupled to the left brassiere cup (see at least Fig. 3),

    PNG
    media_image1.png
    392
    640
    media_image1.png
    Greyscale

Regarding the limitation “a reduced-coverage back-smoothing brassiere,” Martinet discloses wherein the bra is configured to provide a smooth back look when the bra is worn, and may be worn with a tank top or shirt with a low cut back (see paragraphs 0033, 0035, and 0045). As such, the bra disclosed by Martinet is capable of being used as a reduced-coverage, back-smoothing brassiere. It is noted that the term “reduced-coverage” is a relative term, and claim 1 does not specify what constitutes a “reduced” coverage versus a standard coverage. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Martinet substantially discloses the invention as claimed above, and further depicts wherein the left top wing edge, the right top wing edge, the left strap interior edge of the left strap back portion, and the right top wing edge of the right strap back portion (interpreted to review to the right strap interior edge of the right strap back portion) form a continuously concave curve when worn (see at least Fig. 4, the respective top wing edges and respective strap interior edges form a concave, approximate U-shape), but fails to specifically teach a continuously catenary curve including no vertical section.
However, it is noted that the shape together formed by the respective top wing edges and respective strap interior edges depends on the spacing and position of the shoulder straps when the brassiere is worn. For example, Martinet’s bra is capable of being worn with the shoulder straps set more widely apart than shown in Fig. 4 (e.g., to accommodate a wearer with wider shoulders, or to accommodate an outer garment with a wider neckline), thus allowing the shoulder straps to be angled somewhat outwardly and reducing or eliminating the vertical angle of the shoulder straps, and therefore forming a continuously concave curve when worn, the catenary curve including no vertical section. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
The Examiner further notes that Applicant’s specification describes in paragraph 0033 wherein: “Some embodiments of the reduced-coverage back-smoothing brassiere include a ballet back design, or a shape resembling a U-shaped back seen on a back view of a leotard (e.g., as worn by ballerinas). The ballet back design is achieved by the specific shape of the shoulder straps, the wing and the connection between the two. The inside edge of the shoulder strap descends in generally a straight line from the shoulder area towards the attachment point to the brassiere wing. As it nears the brassiere wing, the inside line begins to taper like a parabola with a curve that flattens towards the clasp in the middle of the fastener.” As such, Applicant’s specification describes wherein a U-shaped back (such as that taught by Martinet) is a suitable shape for the claimed invention, and there does not appear to be any criticality for the shape being a catenary shape versus a U-shape.
	Furthermore, Marino teaches a brassiere (see Figs. 1-2) having right and left brassiere cups (C), right and left brassiere wings (39), and right and left brassiere straps (right and left portions of 30), wherein the left top wing edge, the right top wing edge, the left strap interior edge of the left strap back portion, and the right strap interior edge of the right strap back portion form a continuously catenary curve when worn (see continuously curved shape formed by bands 30 along the back strap and back wing portions of the bra in Figs. 1-2; note that the shape is depicted as “something in the form of a catenary,” i.e., “the curve assumed by a cord of uniform density and cross section that is perfectly flexible but not capable of being stretched and that hangs freely from two fixed points”; see definitions 1-2 of “catenary” via Merriam-Webster.com), the continuously catenary curve including no vertical section (see Figs. 1-2), so as to provide maximum comfort and stability, and/or to readily accommodate the wearer’s arm and shoulder movements (see column 1, lines 7-37 and column 2, line 63 – column 3, line 25).
Therefore, based on Marino’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shape of Martinet’s brassiere back portion from a U-shape to a continuously catenary curve with no vertical portions; so as to provide maximum comfort and stability, and/or to readily accommodate the wearer’s arm and shoulder movements. 
Absent any showing of unexpected results, a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).
Martinet also fails to further disclose wherein each of the left brassiere wing and the right brassiere wing includes at least two layers of fabric, at least one of the layers including a power mesh fabric.
	However, Anvaripour teaches a breast-supporting garment (see Figs. 1a-1b, note that Anvaripour also teaches wherein the garment may be embodied as a brassiere, see Figs. 12a-12b and paragraph 0043) having a pair of cups (110, 115) and a pair of back wings (120) that are made of a supportive power mesh fabric, so as to reduce and smooth bulges caused by “back fat” (see paragraph 0028).
	Furthermore, Palav teaches a brassiere (see Fig. 1 and paragraphs 0026-0027) having a pair of wings including a power mesh material (see Fig. 1 and paragraph 0026), the wings further including an inner lining layer made of natural materials such as cotton, silk, or bamboo (see paragraphs 0010-0013 and 0027), such that the brassiere wings include at least two layers of fabric (i.e., the outer power mesh layer, and the inner cotton layer), so as to enhance comfort, breathability, and/or sweat absorption while maintaining the aesthetic and support features of the power mesh (see paragraphs 0011-0012 and 0027).
	Therefore, based on Anvaripour’s and Palav’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martinet’s first and second brassiere wings to each include at least two layers of fabric, at least one of the layers including a power mesh fabric; as incorporating a power mesh fabric in the wings would reduce and smooth bulges caused by “back fat,” and providing an additional inner lining fabric would enhance comfort, breathability, and/or sweat absorption while maintaining the aesthetic and support features of the power mesh.
Martinet further discloses wherein each of the left brassiere wing (left 24) and the right brassiere wing (right 24) includes a plurality of areas each with different modulus of elasticity (16, 18, 20, 22; see Fig. 4 and paragraphs 0030-0038 of Martinet).
Martinet, Anvaripour, and Palav fail to specifically teach wherein the power mesh itself includes the plurality of areas with different moduli of elasticity.
However, Martinet further teaches wherein the material including the plurality of areas with different moduli of elasticity is a synthetic material (see paragraphs 0023-0024), and Palav further teaches wherein the power mesh is a synthetic material that provides support (see paragraphs 0011-0013 and 0026-0027).
Therefore, based on Martinet’s and Palav’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated Martinet’s areas of varying modulus of elasticity within the power mesh layer instead of within the cotton layer, since Martinet already teaches wherein the material including the plurality of areas with different moduli of elasticity is a synthetic material, and power mesh is a synthetic material, while cotton is not.
As modified, Martinet would teach a left first area (at least an area of 20 of Martinet disposed adjacent left top wing edge 48) of the power mesh fabric of the left brassiere wing closer to the left top wing edge having a lower modulus of elasticity than a left second area (at least an area of 16 of Martinet disposed along left bottom edge 26) of the power mesh fabric of the left brassiere wing closer to the left bottom edge (see Figs. 3-4 and paragraph 0035 of Martinet) and a right first area (at least an area of 20 of Martinet disposed adjacent right top wing edge 48) of the power mesh fabric of the right brassiere wing closer to the right top wing edge having a lower modulus of elasticity than a right second area (at least an area of 16 of Martinet disposed along right bottom edge 26) of the power mesh fabric of the right brassiere wing closer to the right bottom edge (see Figs. 3-4 and paragraph 0035 of Martinet).

	Regarding claim 19, Martinet, Marino, Anvaripour, and Palav together teach the limitations of claim 1, as discussed above. Martinet appears to depict wherein the left and right underarm edges (left and right 42) are each configured to descend at least a few inches below the respective underarms of the wearer when the brassiere is worn (see Figs. 3-5), but fails to explicitly teach wherein the left underarm edge and the right underarm edge are each configured to descend five inches below the left underarm and the right underarm of a wearer, respectively.
However, it is noted that the particular position of the underarm edges under the respective underarms of the wearer would depend upon the size/proportions of the wearer, the adjusted looseness or tightness of the brassiere shoulder straps, and size of the brassiere itself.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the dimensions of Martinet’s bra and/or adjusted the looseness or tightness of Martinet’s shoulder straps, such that the left underarm edge and the right underarm edge would each descend five inches below the respective left underarm and right underarm of a wearer; so as to accommodate a particular wearer size or proportion. 
The Examiner further notes that a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 20, the modified brassiere of Martinet (i.e., Martinet in view of Marino, Anvaripour, and Palav) is further disclosed wherein a left top edge of the left fastening section (top edge of left wing 24 adjacent left fastener 52 of Martinet) and a right top edge of the right fastening section (top edge of right wing 24 adjacent right fastener 54 of Martinet) form part of the continuously concave curve (see at least Fig. 4 of Martinet and Figs. 1-2 of Marino).

Claim 17, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Martinet, Marino, Anvaripour, and Palav, as applied to claim 1 above, in view of Cohen (US PG Pub 2009/0233524).
Regarding claim 17, Martinet, Marino, Anvaripour, and Palav together teach the limitations of claim 1, as discussed above, but fail to further teach wherein one of the at least two layers of fabric includes microfiber.
However, Cohen teaches a brassiere (10) having a pair of cups (10) and a back strap/wing that is made of a microfiber material (see paragraph 0025), as such a material is lightweight and provides a comfortable “peach skin” touch (see paragraph 0025).
Therefore, based on Cohen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martinet’s left and right brassiere wings such that one of the at least two layers of fabric would include microfiber; as such a material is lightweight and provides a comfortable “peach skin” touch.



Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732